DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9/21/2022, with respect to the rejection(s) of claims under 35 USC § USC 103 have been fully considered and are not persuasive. 
The applicant’s arguments are as follows: 
The applicant argues that Lippert focuses stimulation on the locus coeruleus, and Lippert uses thermal effects of IR light (“focal heating properties of IR light”) to modulate activity of brain structures. However, Lippert does not describe stimulating the tractus solitarii specifically, nor does it disclose evoking a cardiorespiratory response through IR stimulation. 
Lippert’s disclosure is non-limiting, i.e. designed to be used on not just the LC; it states, “In addition, it is possible to utilize thermal effects of infrared light for the focal heating of certain brain structures in order to modulate the activity thereof,” ([0023]) which may include structures such as the NTS; Lippert, which states use of an optical fiber, “FIG. 12 shows the use of optical fibers (optical waveguides 10) in conjunction with optical elements 13 as light sources,” ([0059]), discloses repositioning thereof, stating, “Moreover, the minimally invasive or noninvasive nature of the stimulation device according to the invention allows its exchange in the event of a defect or a further development of the stimulation device. A repositioning is possible too without additional damage occurring in the brain tissue,” ([0010])
Lippert discloses potential impact on the “respiratory chain,” ([0023]) and thus suggests application to influence some aspect of the [cardio] respiratory response.
A systems view of the brain recognizes the structural and functional connections, as well as the proximity, between LC and NTS, and that therapy that may applicable to one region, may likely be applicable to a neighboring region with such structural and functional similarities.
Citation: Lopes LT, Patrone LG, Li KY, Imber AN, Graham CD, Gargaglioni LH, Putnam RW. Anatomical and functional connections between the locus coeruleus and the nucleus tractus solitarius in neonatal rats. Neuroscience. 2016 Jun 2;324:446-68. doi: 10.1016/j.neuroscience.2016.03.036. Epub 2016 Mar 19. PMID: 27001176; PMCID: PMC4841468.
The applicant argues that Wells does not remedy deficiencies of Lippert. While Wells generally teaches a phototherapy device, the device of Wells is configured for stimulation of auditory nerve pathways in the cochlea/cochlear nerve, and does not teach to “using an optrode placed proximal to a patient’s nucleus tractus solitarii”).
Wells’s disclosure is non-limiting, teaching to, “the present invention provides an apparatus and a method for optically, or optically and electrically, stimulating neurons (e.g., auditory neurons) in the brainstem or midbrain (e.g., central auditory system) and/or brain tissue of a living animal (e.g., a human) to obtain a physiological response in the animal (e.g., a sense of hearing),” ([0045]); Wells explicitly discloses an optrode (optical fiber [0050])
Wells specifically teaches to IR light application, “a controller to selectively control the plurality of light signals from each of the one or more infrared-laser light sources such that the light signals provide controlled optical stimulation to the one or more nerves in order to control nerve action potentials (NAPS) produced by the one or more nerves,” ([0286])
The applicant argues that Yamamoto describes acute intermittent optogenetic stimulation of the nucleus tractus solitarii neurons, but describes using a wavelength of 470nm with a fiber placed against the calamus scriptorius on the dorsal surface. While it postulates that these neurons have powerful excitatory influences on cardiorespiratory responsiveness, it does not determine specifically how to evoke a cardiorespiratory response with light activation of tractus solitarii neurons, focusing its attentions instead on renal and phrenic nerve activation. 
Yamamoto explicitly teaches a cardiorespiratory response (“sympathetic long-term facilitation; increase in sympathetic nerve activity” Col 1 p R266; “caudal NTS neurons have powerful excitatory influences on cardiorespiratory responsiveness” Col 2 R266; “augmented respiratory drive was evident,” and “reflecting intensification of respiratory rhythmic components in PNA and RSNA,” Col 1 R270; “LTF was shown in a recent study to sensitive cardiovascular responsiveness,” Col 1 R271); and states, “We conclude that mechanisms that induce LTF originate within the caudal NTS and extend to other interconnecting neuronal elements of the central nervous cardiorespiratory network,” (Abstract).
The applicant argues that Yamamoto only describes optogenetic stimulation with blue light, but one would not be motivated to do the same with IR light. In fact, one could not have predicted the claimed tractus solitarii evoking a cardiorespiratory response to IR light based on Yamamoto. The mechanism of the claims is believed to be “likely due to the heating of the tissue,” while Yamamoto considered only the response to blue light. Thus, the applicant states that it would be unreasonable to modify Lippert and Wells in view of Yamamoto.
The examiner notes that Lippert and Wells teach to IR light. Lippert recognizes the mechanism of action of IR light, and Wells teaches extensively to the application of IR light. 
Lippert, Wells, and Yamamoto are not incompatible pieces of art purely because the latter may suggest use of blue light. Ultimately, the purpose of each piece of art is to evoke a physiological response in the patient’s nervous system (in Yamamoto’s case, sympathetic nerves, and in Wells’s case, vestibular nerves). In order to evoke this response, nerve action potentials must be evoked in a brain region. There are multiple known ways to do this, which Wells recognizes, stating, “Applying an electrical signal across or into a neuron (nerve cell), or a nerve bundle or nerve, is one way to stimulate a nerve action potential (NAP), either in a single neuron (nerve cell), or in a plurality of neurons within a nerve bundle, or within a nerve (the combined signals of NAPs in a nerve bundle or nerve are referred to as a compound nerve action potential (CNAP)). Applying an optical signal (e.g., a short relatively high-power pulse of infrared (IR) laser light, for example at a signal wavelength about 1.9 microns) is another way to stimulate a NAP.” [(0034)]. Yamamoto teaches one way of doing this within a nerve by stimulating ion channels to open by targeting them with their maximum absorption wavelength. Wells simply teaches another way of stimulating nerve action potentials in a plurality of neurons by the application of infrared light. 
The applicant argues that Lippert discloses that IR light and blue light have different mechanisms of action for stimulation, stating wherein blue & green light affects cell proteins, whereas infrared light uses heating as a mechanism of action on neurons. Because the mechanisms of action for IR (with high water absorption and high heating of tissue) and blue light (low water absorption, with different molecules absorbing said light) are very different, “tuning stimulation light to target a specific set of molecules and evoke a specific response requires significantly more than obvious iterative guess and check.” 
On the contrary, water hardly constitutes a “specific set of molecules.” The applicant appears to recognize a key disadvantage of reliance upon channel-mediated nerve action potentials, which often rely on particular absorption wavelengths. By contrast, IR light acts by heating tissue (as disclosed by Lippert) to evoke NAPs (as disclosed by Wells) to evoke the desired physiological response (such as the one disclosed by Yamamoto). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7, 10-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lippert (US 20170189712 A1) in further view of Wells (US 20110295331 A1), in further view of Yamamoto et al (Yamamoto et al, Acute intermittent optogenetic stimulation of nucleus tractus solitarius induces sympathetic long-term facilitation, Volume 308, Issue 4, February 2015, Pages R266-R275).
Regarding claim 1, Lippert teaches a method comprising: selecting, by a controller (“control electronics system” [0025]), a light signal to evoke a cardiorespiratory response in a patient, deliver an amount of radiant exposure for a time ([0026]); and stimulating, by an optrode (“optical stimulation device [which is] an implant component” [0010]), a portion of a patient's brainstem (“stimulating nerve cells…of the brain” [0010]; “locus coeruleus” [0039], a component of the brainstem); Lippert also teaches wherein the at least one IR light source comprises at least one of an IR laser or an IR emitting diode (“light-emitting diodes” [0026]).  
Regarding parameters of a light signal, comprising an amount of radiant exposure and a time for delivery, and generating by a light generator the light signal based on the parameters: Lippert does implicitly disclose the parameters delivering an amount of radiant exposure for a time [as previously claimed], for example, see [0028], where Lippert discloses wherein the optrode emits a light signal that comprises multiple light sources, which are activated "according to a parameter memory," which limits radiant exposure and the duration thereof to "what is necessary." However, in light of new claim language, and for further support, the examiner cites to Wells, which teaches a phototherapy device and thus exists in the applicant’s field of endeavor; although Wells does not disclose the use of light parameters or their use to evoke a CV response, it would be obvious to one of ordinary skill in the art to incorporate the modulation of several parameters of light (including amount of radiant exposure and time for delivery), as taught by Wells, into the optrode as taught by Lippert, in order to achieve optimal, patient-personalized treatment results, and avoid negative side effects, such as those disclosed in [0028], like "limiting heat input to that which is necessary." 
Regarding evoking a cardiorespiratory response in a patient, and stimulating a portion of a brainstem including control circuitry to evoke that response, and placing the optrode proximal to that control circuitry: Lippert discloses stimulation of the brainstem [as previously claimed]; specifically, stimulation of the locus coerulus (LC) ([0039]). The LC is known to exert control over cardiac neurons and the cardiorespiratory (CR) response; Lippert itself states its impact on “autonomous control loops” [0019], which would include the CR response. 
Regarding the tractus solitarius, while Lippert discloses the brainstem and its components generally, its focus does not lie on the TS; thus, the examiner cites to Yamamoto et al, a study on the optogenetic stimulation of the tractus solitarius and thus exists in the applicant’s direct field of endeavor. Yamamoto further states, “[we] conclude that mechanisms that induce LTF originate within the caudal NTS and extend to other interconnecting neuronal elements of the central nervous cardiorespiratory network,” (see Abstract); that is, the NTS is responsible for evocation of a cardiorespiratory response, which is achieved through optogenetic stimulation, “The same pattern of stimulation as in the AIH protocol was used for optogenetic stimulation of NTS neurons” (see p. R267). It would be obvious to one of ordinary skill in the art to incorporate the therapeutic target of Yamamoto into the method of Lippert such that a wider range of therapeutic responses to optogenetic stimulation in the brainstem can be iteratively evoked and calibrated to the patient’s need, ultimately providing optimal therapeutic benefit, and in order to modulate or "evoke," a cardiorespiratory response as disclosed by Yamamoto, and thus improve a patient's cardiorespiratory pathologies.

Regarding claim 2, Lippert teaches wherein the amount of radiant exposure corresponds to a near-threshold dose (“activation is limited to what is necessary” [0028]) of the light signal and teaches wherein the at least one IR light source comprises at least one of an IR laser or an IR emitting diode (“light-emitting diodes” [0026]).  

Regarding claim 3, Lippert teaches wherein the cardiorespiratory response comprises at least one of a transient expiratory facilitation, a transient decrease in respiratory frequency (“locus coeruleus” [0014] and “[regulation of] autonomous control loops through stimulation/inhabitation of the hypothalamus” [0019]); the hypothalamus controls respiration, and the locus coeruleus further receives afferents from the hypothalamus), a transient increase in vagal nerve activity (VNA), a decrease in thoracic sympathetic nerve activity (tSNA), a decrease in perfusion pressure, and a decrease in heart rate.  

Regarding claim 4, Lippert teaches wherein the amount of radiant exposure corresponds to a supra-threshold dose of the light signal (“implant component can…have more light sources than is necessary for the actual nerve stimulation” [0028]) and teaches wherein the at least one IR light source comprises at least one of an IR laser or an IR emitting diode (“light-emitting diodes” [0026]).  

Regarding claim 5, Lippert teaches wherein the cardiorespiratory response comprises at least one of an inspiratory facilitation, an increase in respiratory frequency (“locus coeruleus” [0014] and “[regulation of] autonomous control loops through stimulation/inhabitation of the hypothalamus” [0019]; the hypothalamus controls respiration, and the locus coeruleus further receives afferents from the hypothalamus), a decrease in vagal nerve activity (VNA), a decrease in thoracic sympathetic nerve activity (tSNA), a decrease in perfusion pressure after the time, or a decrease in heart rate.  

Regarding claim 7, Lippert teaches wherein the IR light signal comprises a plurality of IR laser sources (“laser diodes” [0026]).  However, Lippert does not state IR laser pulses. Wells, which teaches a device for optical neural stimulation and thus exists in the same field of endeavor, teaches IR laser pulses (“laser pulses” [0339]). It would have been obvious to one of ordinary skill in the art to combine the pulsed light of Wells with the IR light source of Lipper to effect an intermittent stimulation treatment. 

Regarding claim 10, Lippert teaches wherein the optrode is positioned to contact the portion of the patient's brainstem (“optical stimulation device [which is] an implant component” [0010]; “stimulating nerve cells…of the brain” [0010]; “locus coeruleus” [0039], a component of the brainstem).  
Regarding the tractus solitarius, while Lippert discloses the brainstem, its focus does not lie on the TS; thus, the examiner cites to Yamamoto et al, which teaches optogenetic stimulation of the tractus solitarius and thus exists in the applicant’s field of endeavor. Yamamoto further states, “[we] conclude that mechanisms that induce LTF originate within the caudal NTS and extend to other interconnecting neuronal elements of the central nervous cardiorespiratory network,” (see Abstract); that is, the NTS is responsible for evocation of a cardiorespiratory response, which is achieved through optogenetic stimulation, “The same pattern of stimulation as in the AIH protocol was used for optogenetic stimulation of NTS neurons” (see p. R267). It would be obvious to one of ordinary skill in the art to incorporate the therapeutic target of Yamamoto into the method of Lippert such that a wider range of therapeutic responses to optogenetic stimulation in the brainstem can be iteratively evoked and calibrated to the patient’s need, ultimately providing optimal therapeutic benefit, and in order to modulate or "evoke," a cardiorespiratory response as disclosed by Yamamoto, and thus improve a patient's cardiorespiratory pathologies.

Regarding claim 11, Lippert teaches a system comprising: a controller (“control electronics system” [0025]), a light signal to deliver an amount of radiant exposure ([0026]); a light  generator configured to receive parameters from the controller and generate the light signal with the parameters (see [0026-0028]); and an optrode (“optical stimulation device [which is] an implant component” [0010]), placed proximal to and delivering the light signal to a portion of a patient's brainstem (“stimulating nerve cells…of the brain” [0010]; “locus coeruleus” [0039], a component of the brainstem); Lippert also teaches wherein the at least one IR light source comprises at least one of an IR laser or an IR emitting diode (“light-emitting diodes” [0026]).  
Regarding parameters of a light signal, comprising an amount of radiant exposure and a time for delivery, and generating by a light generator the light signal based on the parameters: Lippert does implicitly disclose the parameters delivering an amount of radiant exposure for a time [as previously claimed], for example, see [0028], where Lippert discloses wherein the optrode emits a light signal that comprises multiple light sources, which are activated "according to a parameter memory," which limits radiant exposure and the duration thereof to "what is necessary." However, in light of new claim language, and for further support, the examiner cites to Wells, which teaches a phototherapy device and thus exists in the applicant’s field of endeavor; although Wells does not disclose the use of light parameters or their use to evoke a CV response, it would be obvious to one of ordinary skill in the art to incorporate the modulation of several parameters of light (including amount of radiant exposure and time for delivery), as taught by Wells, into the optrode as taught by Lippert, in order to achieve optimal, patient-personalized treatment results, and avoid negative side effects, such as those disclosed in [0028], like "limiting heat input to that which is necessary." 
Regarding evoking a cardiorespiratory response in a patient, and stimulating a portion of a brainstem including control circuitry to evoke that response, and placing the optrode proximal to that control circuitry: Lippert discloses stimulation of the brainstem [as previously claimed]; specifically, stimulation of the locus coerulus (LC) ([0039]). The LC is known to exert control over cardiac neurons and the cardiorespiratory (CR) response; Lipper itself states its impact on “autonomous control loops” [0019], which would include the CR response. Regarding the tractus solitarius, while Lippert discloses the brainstem, its focus does not lie on the TS; thus, the examiner cites to Yamamoto et al, which teaches optogenetic stimulation of the tractus solitarius and thus exists in the applicant’s field of endeavor. Yamamoto further states, “[we] conclude that mechanisms that induce LTF originate within the caudal NTS and extend to other interconnecting neuronal elements of the central nervous cardiorespiratory network,” (see Abstract); that is, the NTS is responsible for evocation of a cardiorespiratory response, which is achieved through optogenetic stimulation, “The same pattern of stimulation as in the AIH protocol was used for optogenetic stimulation of NTS neurons” (see p. R267). It would be obvious to one of ordinary skill in the art to incorporate the therapeutic target of Yamamoto into the method of Lippert such that a wider range of therapeutic responses to optogenetic stimulation in the brainstem can be iteratively evoked and calibrated to the patient’s need, ultimately providing optimal therapeutic benefit, and in order to modulate or "evoke," a cardiorespiratory response as disclosed by Yamamoto, and thus improve a patient's cardiorespiratory pathologies.

Regarding claim 15, Lippert teaches wherein the at least one IR light source comprises at least one of an IR laser or an IR emitting diode (“light-emitting diodes” [0026]).  

Regarding claim 16, Lippert teaches wherein the IR light signal comprises a plurality of IR laser sources (“laser diodes” [0026]).  However, Lippert does not state IR laser pulses. Wells, which teaches a device for optical neural stimulation and thus exists in the same field of endeavor, teaches IR laser pulses (“laser pulses” [0339]). It would have been obvious to one of ordinary skill in the art to combine the pulsed light of Wells with the IR light source of Lippert to effect an intermittent stimulation treatment. 

Regarding claim 17, Lippert teaches further comprising a flexible fiber optic cable linking the light generator to the optrode (“lines leading [from the optical stimulation device] to the light sources can be…optical waveguides” [0026]), wherein the flexible fiber optic cable (“optical waveguides, for example…glass fibers” [0026]).  Lipper does not state wherein the cable comprises a polymer material; however, Wells teaches a polymer fiber (“polymer fiber” [0212]). It would have been obvious to combine the device of Lippert with the polymer fiber of Wells to confer the device with the well-known advantageous material properties of the polymer fiber.

Regarding claim 18, Lippert teaches wherein the optrode is configured to contact the portion of the patient's brainstem ([0039]), and Lippert also teaches wherein the at least one IR light source comprises at least one of an IR laser or an IR emitting diode (“light-emitting diodes” [0026]).  

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                    

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792